DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/16/2022; 4/15/2022; and 2/10/2022 have been considered by the examiner.
Claim Status
Claims 1-6 are pending and under current examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 6,159,485). 
The instant claims are drawn to a method comprising administering a composition comprising an N-acylamino acid from the group recited in claims 1-3.  
Yu teaches n-acetyl aldosamines, N-acetylamino acids, and related N-acetyl compounds to be used to alleviate or improve cosmetic conditions and/or dermatological disorders including changes or damage to skin, nail, and hair associated with intrinsic aging and/or extrinsic aging, as well as changes or damage caused by extrinsic factors (see abstract, in particular).  Yu teaches N-acetyl-tryptophan among these active agents (see column 4, line 5)(limitations of claims 1 and 2) and further specifies the formula of the acetyl group to have between 1 and 14 carbon atoms therby overlapping with the chain lengths included in instant claim 4 (i.e., N-undecanoyl-L-tryptophan).  These agents are employed in an amount of 0.01 to 99.9% by weight of a total formulation with a preferred concentration of 0.1 to 50% by weight and a more preferred composition of 0.5 to 25% as well as additional specific disclosed acceptable useful concentrations (see column 10, line 16-33).  Yu teaches the formulations may be in aqueous solution or prepared from water for instance (column 10, line 14) and may be topically applied as a solution, gel, lotion, cream, ointment, spray, etcl (see column 10, lines 5-12)(limitation of claims 1 and 6) in an anti-itch formulation (pruritus).  Further regarding claim 5, Yu teaches acute urticaria and severe itch treatments which are considered to overlap with paroxysmal pruritus as recited in claim 5 as well as exemplary areas of facial application including areas around the eyes which are considered to overlap with “ocular pruritus” as in claim 5 and further regarding scalp application for itching on the scalp (see Example 19), which is considered overlapping with “scalp pruritus” as in claim 5.
Because Yu does not teach a single embodiment for a particular method purpose to coincide with the particular composition claimed, this rejection is made using obviousness rationale.  It would have been prima facie obvious to one of ordinary skill in the art to combine the particular N-acetyl-tryptophan in a method of treating itching such as scalp itching/pruritus, both as taught generally by Yu, with a reasonable expectation of success.  One would have been motivated to do so since Yu teaches N-actetyl amino acids generally to resolve itch upon topical application to itchy areas of the scalp and further based on Yu’s particular teaching of N-acetyl-tryptophan active agents in topically applied formulations such as creams.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 6,159,485) as applied to claims 1, 2, and 4-6 above, and further in view of Lough et al. (“Assessment of chiral stationary phases for suitability for combined enantiomeric impurity/related substances assays”, available online 10 October 2011, Journal of Chromatography A, 1218, (2011), 8655-8663).  Both references were cited in parent Application No. 16/766,891.  
The teachings of Yu have been delineated above.  As to the particular enantiomer recited in claim 3, Yu does not specify this.  Lough cures this deficiency.  
Lough teaches separation of enantiomers by liquid chromatography for pharmaceutical and topical applications (see abstract, in particular).  Lough demonstrates success in doing so in Figure 3 for instance (see also page 8657, column 2 description regarding Figure 3).  
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to substitute N-acetyl-L-tryptophan as instantly elected and as taught by Lough for the generally disclosed N-acetyl-tryptophan or impure N-acetyl-DL-tryptophan taught by Yu (see Yu example 15 for instance), with a reasonable expectation of success.  One would have been motivated to do so since Lough teaches desirable separation of these enantiomers for pharmaceutical applications.  

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/            Primary Examiner, Art Unit 1617